IN THE SUPREME COURT OF PENNSYLVANIA
                              EASTERN DISTRICT


 PHILADELPHIA INDEMNITY INSURANCE : No. 101 EM 2018
 COMPANY                           :
                                   :
                                   :
             v.                    :
                                   :
                                   :
 LLB GYM, LLC, FRANK BAER, 12FIT   :
 LLC, LOEWS PHILADELPHIA HOTEL,    :
 INC., LPH PARTNER, INC., LOEWS    :
 HOTEL HOLDING CORPORATION,        :
 TWELFTH STREET HOTEL              :
 ASSOCIATES, L.P., PHILADELPHIA    :
 HOTEL OPERATING COMPANY, INC.,    :
 GIORGIO COYNE & ASSOCIATES, INC., :
 CHRISTOPHER COYNE, GENATT V LLC :
 D/B/A GENATT ASSOCIATES, GENATT   :
 ASSOCIATES, AND JEROME MCNEILL    :
 AND ELENA MYERS COURT             :
                                   :
                                   :
 PETITION OF: LLB GYM, LLC, FRANK  :
 BAER, 12FIT LLC                   :


                                         ORDER


PER CURIAM
      AND NOW, this 6th day of September, 2018, Petitioners’ application for

extraordinary relief and stay of discovery is DENIED. Further, Petitioners’ application for

leave to supplement their application for extraordinary relief and stay of discovery is

DENIED.